Citation Nr: 1333384	
Decision Date: 10/23/13    Archive Date: 10/24/13

DOCKET NO.  09-09 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUE

1.  Entitlement to a rating in excess of 10 percent for chronic acne-form dermatitis. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1975 to January 1978.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Roanoke, Virginia, VARO, which, inter alia, continued a 10 percent rating for the Veteran's service connected chronic, acne-form, dermatitis.  In August 2012, a Travel Board hearing was held before the undersigned; a transcript is associated with the claims file.  In November 2012 and June 2013, the Board remanded these matters for further development; the Board dismissed an appeal regarding an increased rating for facial scarring in June 2013.   

In an August 2007 written statement, the Veteran attributed a body temperature regulation disability, manifested by stomach cramping, nausea, vomiting, migraine headaches, racing heartbeat, and upper body convulsions to his service-connected skin disability.  In a July 2012 statement through his representative, he stated that he suffered from depression as a result of his skin symptomatology.  It is not clear whether he is raising claims of secondary service connection.  These matters are referred to the RO for clarification and appropriate action.  

The issue of entitlement to a TDIU rating is being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action on his part is required.  


FINDINGS OF FACT

1.  It is not shown that, prior to July 17, 2013, the Veteran's chronic acne-form dermatitis involved 20 percent or more of the entire body or of exposed areas or required systemic therapy, such as with corticosteroids or other immunosuppressive drugs, for a duration of six weeks or more.

2.  From July 17, 2013, the Veteran's chronic acne-form dermatitis is shown to have involved 20 to 40 percent, but no greater, of the exposed areas; it is not shown to have involved more than 40 percent of the total body area, nor required constant or near-constant treatment with systemic therapy, such as with corticosteroids or other immunosuppressive drugs.  


CONCLUSION OF LAW

The Veteran's chronic acne-form dermatitis warrants "staged ratings" of 10 percent prior to July 17, 2013, and 30 percent (but no higher) from that date.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 3.321(b)(1), 4.1, 4.3, 4.7, 4.21, 4.118 Diagnostic Code (Code) 7806 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The appellant was advised of VA's duties to notify and assist in the development of the claim.  While he did not receive complete notice prior to the initial rating decision, an August 2008 letter provided essential notice prior to the readjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Specifically, it provided notice of what was needed to substantiate an increased rating claim and explained the evidence VA was responsible for providing and the evidence he was responsible for providing.  A February 2009 statement of the case (SOC) readjudicated the matter after the Veteran and his representative responded and further development was completed.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).  In any event, the Veteran has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.

During the Travel Board hearing, the Veteran was advised of the evidentiary requirements for his claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

The Veteran's pertinent treatment records have been secured.  The RO arranged for VA examinations in August 2007, January 2012, January 2013, and July 2013.  The Board notes that the VA examination reports contain sufficient clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  

The Veteran has, on several occasions, stated that he had additional photographs and recent logs of his dermatitis symptoms to provide if requested.  In June 2013, he was asked to provide such evidence.  He provided eight dated photographs and stated that he had yet more additional photographs, "if needed."  The Board notes that the duty to assist is not a one-way street; it is the Veteran's responsibility to co-operate in a meaningful manner by providing the evidence in his possession that he wishes to have considered.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim. 

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that all of the evidence in the Veteran's claims file and Virtual VA, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The instant claim for increase was filed in March 2007.

VA primary care records dated in April 2006 and March 2007 included examinations of the skin of the Veteran's head/neck, face, trunk, upper extremities, and lower extremities.  Clinical findings noted an absence of lesions, scars, rashes, café-au-lait spots, ulcers, induration, nodules, or tightening.  

In his March 2007 request for an increased rating, the Veteran stated that his disability "has continued to worsen and cause me numerous problems.  One of those problems is that my disability has caused me to lose my job in August 2006 and [I] am now unemployable."

In August 2007, the Veteran submitted a written statement to VA describing the progression of his condition subsequent to the initial diagnosis in 1978.  With respect to the time period on appeal, the Veteran stated that his condition was worsening, becoming more frequent and severe.  He had outbreaks 27 out of 30 days, affecting the top of his head, face, shoulders, armpits, abdomen, groin, buttocks, and legs.  He included 12 photos (undated) documenting the outbreaks described.  

He also noted that his cysts (including blackheads) reoccur in the same locations, take longer to heal, are more painful than is typical, and have, in the past, required surgery to treat.  He averred that the friction of his clothing and other body parts causes bruising and "open-raw sores with a bloody, foul smelling discharge causing pain comparable to a toothache."  

The Veteran described the functional impact of his skin disability, noting difficulty with "sitting, standing, walking, stooping over, arm movement, sleeping, shaving, taking showers, and sex life."  He stated that the disability causes a strain on his marriage and that, due to the embarrassing effect on his appearance, he has withdrawn from public life.  

In a second August 2007 written statement, the Veteran stated that his VA treatment records show treatment for other conditions, but do not show treatment for his skin condition, because the skin condition is not treatable.

On VA examination in August 2007, the examiner recorded the Veteran's complaints that his outbreaks are more frequent and severe, with symptoms including pain, itching, fever, and night sweats.  The examiner also considered photos provided by the Veteran of prior outbreaks and an October 2004 pathology report identifying biopsy specimens as a lipoma and an epidermal inclusion cyst.  [The examiner also made clinical findings as to scars, for which the Veteran is separately compensated; an appeal with respect to the rating for scars was dismissed in the June 2013 Board decision.]

On examination, there were "no active infected lesions."  The exposed areas (head, face, neck, hands) affected were less than five percent, and the total body area affected was greater than five but less than 20 percent.  The Veteran reported using a selenium sulfide shampoo every other day.  The diagnosis was chronic acne-form dermatitis, inclusion cysts status post excisions, lipoma left shoulder status post excision, well healed surgical scars, and scars from healed lesions on the abdomen.

In February 2008, the Veteran sought VA treatment for "skin problems" described as "bumps all over" his hands and chest wall with periodic itching and burning.  He stated that he felt fatigued and thought he had a blood infection.  Clinical findings included "pustules on fingers and dark pigmented lesions on chest wall."

In April 2008, the Veteran was seen by Dr. M. L. W. for complaints of "multiple skin lesions" on the underarm, back, chest, and buttock.  He reported that he was pursuing disability payments due to pain and discomfort.  Clinical findings included an estimate of 15 to 20 percent total body surface area involvement, including the face, neck, torso, buttocks, groin, and shoulders.  Dr. M. L. W. diagnosed a history of cystic acne with residual scars and a formation and persistent underlying tendency to develop comedones, cysts, and inflammatory lesions that was worsening with age.  A non-steroid topical gel was prescribed.  The Veteran was requested to return in three months for reassessment.

On May 2008 VA mental health consultation, the examiner recorded the Veteran's history that, since 1978, his condition has been manifested by itching, soreness, pain, night sweats, fever, and a foul smell that affects his marriage and his mental health.  He reported embarrassment over his physical appearance that caused him to avoid public places and leads to nightmares, panic, heart palpations, and nausea.  The Veteran left before the consultation was completed.

The Veteran submitted a notice of disagreement in August 2008, in which he described his symptoms as "hundreds of nodules, cysts, pimples, blackheads, lesions, scars and inflammation."  He reiterated that his condition continued to worsen.  The Veteran averred that his skin disability has "forced [him] to put off needed health care."  

The Veteran was treated by Dr. M. L. W. again in August 2008.  Clinical findings at that time included a notation of a tender, swollen area on his right ear.  It was otherwise noted that his condition had "improved markedly" with the use of the topical medication, with "30-40 % fewer comedones" on the "chest, buttocks, upper back, hips."  A 50 percent decrease was indicated specifically for the buttocks.  He did not need to return for reassessment for one year.

In a written statement received in September 2008, the Veteran stated that the areas of his body affected included his "face, nose, ears, neck, shoulders, arms, hands and all fingers, chest, back, armpits, stomach (entire head and torso), buttocks, groin, scrotum, and the front and back of both legs."  The Veteran noted that he had been using a (topical) corticosteroid to treat his skin disability.

In his March 2009 substantive appeal, the Veteran asserted that he was "suffering from near constant and worsening breakouts of large pus-filled boils, deep inflamed nodules, pus-filled cysts and lesions, pimples, blackheads, active eroding of [his] skin, sores on [his] scalp and feet, fevers and night sweats, pain, itch and inflammation as a result of [his] dermatitis/acne."  He stated that he experienced "deep acne affecting 40 percent or more of [his] face and neck."  He asserted that the April 2006, March 2007, and February 2008 VA primary care records, discussed above, should not be considered as relevant evidence because they did not include skin examinations.  He stated that his "disease has been resistant to any and all treatments VA doctors have attempted" and that, therefore, the lack of treatment records for his skin disability does not accurately reflect the severity of his symptomatology.

In August 2009, the Veteran submitted two photos, taken in June and July of 2009.  Each photo shows a sore on the abdomen.  That same month, the Veteran was again seen by Dr. M. L. W for his annual follow-up appointment.  At that time, he reported getting a boil "about once a month."  Clinical findings were that his disability was "dramatically improved" with "only a few persistent . . . comedones on chest."  He had developed a recurrent rash on his feet.  He was instructed to return if a boil reappeared to obtain a culture and rule out MRSA.

VA treatment records from October 2009 and June 2010 record no fever or skin complaints.  VA treatment records from February 2011 record complaints of "some 'sores' on scalp"; no fever was noted.  

In July 2011, the Veteran submitted a photo of a sore on his nose.  In August 2011, he sought treatment for a "skin lesion right ant chest wall" and two small boils on his buttocks.  No fever was documented, but he reported "some chilling."  Clinical examination revealed a "1cm lesion ant chest wall, abscess has drained and depressed open lesion with 3-4 cm surrounding erythema."  MRSA was suspected, and treatment for "usual staph/strep and MRSA" was started.  The Veteran was advised to notify the clinic "if not improving in 72 hours, if continued progression of cellulitis/high fever may need ER assessment."  Subsequent VA treatment records from that same month note that "skin abscess seen in interim has almost healed"; no fever was noted.  

In January 2012, the Veteran submitted a statement indicating that his condition continued to worsen and that he was treated for "staph infection or MERSA [sic] staph" due to infected sores in August 2011.

On January 2012 VA examination, the Veteran "report[ed] that his acne is in remission" and that he had "episodic cystic acne lesion flairs of much smaller scale at least once a week."  The examiner noted that the Veteran was treated in August 2011 for an infected cyst on his chest and that, "contrary to patient report of positive culture," the infection "was negative for MRSA."  No surgeries were noted since the prior VA examination, and the Veteran was able to reduce his use of selenium shampoo from every other day to twice weekly.  

The diagnosis was dermatitis/acne, covering none of the total or exposed body area and cellulitis/infection, covering less than five percent of the total and none of the exposed body area.  Specifically, the examiner noted that the Veteran's skin disability "as presented today and per chart review is consistent with cystic acne with flares that have decreased in frequency and severity since last C&P exam in 2007."  In the last 12 months, he was treated with an oral antibiotic for the infected cyst in August 2011, a topical corticosteroid for a foot fungus, selenium sulfide shampoo, and another topical (non-steroid) medication for cystic acne.  He was not treated with a systemic corticosteroid or immunosuppressive medication.  The examiner did not find any malignancy or neoplasm, systemic symptoms (to include fever), vitiglio, alopecia, or hyperhidrosis.    

VA treatment records from February 2012 record no fever or skin complaints.

On May 2012 VA scars examination, the Veteran reported active lesions on his left buttock and right torso.  He stated that he has "active lesions on average every other week" involving his face, neck, torso, thighs, and buttocks, with "intermittent fevers" and "near constant use" of topical corticosteroids.

VA treatment records from May 2012 record no fever or skin complaints.

In June 2012, the Veteran submitted four additional photos showing sores on his nose, chest, and thigh/groin.  In an accompanying letter, he stated that the August 2011 treatment for a skin lesion was "typical of the constant injury these boils cause [his] skin tissue."  He stated that "[t]hese boils . . . are not all at one time, but through the years there is proof of these boils on any and every part of my body."  He reiterated that his symptoms presented weekly, continued to worsen, and were resistant to treatment. 

Through his representative, in July 2012 the Veteran's asserted that his condition was made worse by sweat and sunlight.  [An inferred claim for an acquired psychiatric disorder, to include depression, has been referred to the RO for clarification/action.]

VA treatment records from July 2012 record no fever or skin complaints.

The Veteran testified at a Travel Board hearing in August 2012 that he has sores every week.  He stated that he was treated by a Dr. W. [subsequently identified as Dr. M. L. W.], but that the doctor gave up because the treatment wasn't working.  As treatment was ineffective, the Veteran argued that his disability should be rated based on appearance/disfigurement.  [The Veteran's facial scars are separately rated; the appeal with respect to that rating was dismissed in June 2013.]

On August 2012 annual examination, the Veteran complained of "a small boil [this] past week on left [abdominal] wall, drained spontaneously, healing."  No fever was recorded.

In December 2012, VA requested that the Veteran send a copy of a dermatitis log he had compiled.  In response, the Veteran submitted a written log of his sores from December 31, 2006 to April 2007, detailing the manifestation and healing of individual sores.  

On January 2013 VA skin examination, the examiner reviewed the claims file, service treatment records, Dr. M. L. W.'s notes, the Veteran's provided history, and physical examination.  The diagnosis was dermatitis.  The Veteran was found to be asymptomatic "other than lesion at right groin," with total body area affected at less than five percent and no exposed areas affected.  In the last 12 months, he was treated with a topical corticosteroid for dermatitis.  He was not treated with a systemic corticosteroid or immunosuppressive medication.  The examiner did not find any malignancy or neoplasm, systemic symptoms (to include fever), vitiglio, alopecia, or hyperhidrosis.    

VA treatment records from January 2013 record no fever or skin complaints.

In February 2013, the Veteran submitted a statement that his condition continued to worsen and that he was "recording and taking photos of [his] condition weekly."

VA treatment records from March 2013 record complaints of "sore on nose and in groin area"; no fever was noted.

In April 2013, the Veteran submitted a statement disputing the clinical findings in the record that his condition had improved.  He averred that he had boils on his groin and legs at the time of the January 2013 examination, but that "[t]he examiner chose not to view these boils" and "agreed there was already ample evidence in [his] records to show at least 90% of [his] body is affected by these boils."  He also averred that his skin disability waxes and wanes and "profoundly affect(s his) job and work."  Specifically, he described "large boils bursting on [his] butt, back and legs while at [his] job.  This causes large bloody spots on [his] clothes and [he is] forced to wear those clothes in that condition all day."  He stated that he had additional evidence regarding the extraordinary circumstances of his disability that he was prepared to send if requested.

VA treatment records from May 2013 record no fever or skin complaints.

In June 2013, pursuant to a June 2013 Board remand, the Veteran was asked to "submit copies of the photographs of his dermatitis symptoms that [he] indicated that [he] would submit upon request as well as a complete log of [his] dermatitis symptoms."  In July 2013, the Veteran responded with duplicate records of his treatment from Dr. M. L. W., confirming that there were only three visits, as well as eight photographs dated between January and June 2013 showing individual sores on his nose and other, unidentified, body parts.  In that response, the Veteran withdrew his assertion that his condition had continued to worsen over the course of the appeal period and stated that there was "no change from the first C&P exam."  

On VA examination that same month, the examiner reviewed the claims file, VA treatment records, and prior VA skin examinations; the Veteran was examined.  The examiner noted that 

the veteran's skin condition waxes and wanes and migrates to different areas of the body.  According to the veteran's testimony, the skin condition involves (at different times) the shoulders, armpits, abdomen (umbilicus), groin, buttocks, and face, including the nose.  On today's examination, the physical exam shows involvement of the anterior chest, R upper arm, posterior neck, L buttock, L groin, upper and middle back, and the L foot (in between the 4th and 5th toes).

The Veteran reported "recurrent low-grade fevers . . . 1-2x/week associated with flare-ups of his skin condition in 2013."

The diagnosis was dermatitis affecting less than five percent of the total body area and 20 to 40 percent of the exposed area.  Specifically, the examiner noted "15 discrete pin point papules with blackish discoloration, as well as 2 palpable papules, skin colored which are 1 cm in diameter" on the anterior chest; a ".25 cm diameter skin pink papule" on the right upper arm; a ".5 cm diameter blackish palpable pustule" on the posterior neck; a ".25 cm palpable pinkish papule" on the left buttock; a ".25 cm palpable pinkish papule" in the left groin; "two .25 cm palpable pinkish pustules" on the upper and middle back, and "inflammatory erythematous macular area less than .5cm squared in between the 4th and 5th toes" on the left foot.  In the last 12 months, he was treated with a topical corticosteroid, a topical (non-steroid) gel, and selenium sulfide shampoo for dermatitis.  He was not treated with a systemic corticosteroid or immunosuppressive medication.  The examiner did not find any malignancy or neoplasm, vitiglio, alopecia, or hyperhidrosis.  No fever was reported at the time of examination. 

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Skin conditions are rated under Code 7806 (dermatitis or eczema): a 10 percent rating is warranted if at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period. A 30 percent rating is warranted if 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted if more than 40 percent of the entire body or exposed areas is affected, or; constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs, are required during the past 12-month period.  38 C.F.R. § 4.118.

At the outset, the Board acknowledges the Veteran's contentions that his condition is worse than documented in the treatment records.  While he is competent to describe symptoms he experiences, Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), his testimony must be weighed with the contemporaneous, clinical data (which by their nature are more probative as they are findings obtained in a clinical setting), as well as the photographs he has submitted into the record.  Specifically, the Board notes that several VA treatment records did include reports of skin assessments, that Dr. M. L. W.'s findings indicate that medical treatment was quite successful, that the Veteran, himself, asserted in January 2012 that his condition was in remission, and that none of the clinical findings (VA examinations and treatment records) note the foul odor or bloody boils reported by the Veteran.

The VA treatment records and examinations reports are found to provide highly probative evidence against an increased rating prior to July 17, 2013.  There are no clinical findings prior to that date showing that the Veteran's dermatitis more nearly approximated the criteria for a 30 percent rating.  Clinical findings do show that, over time, the disability manifests in locations other than those noted on the February 2008 rating decision (anterior chest, back, and neck).  However, there is no evidence of record indicating that at any one time 20 to 40 percent of the Veteran's entire body, or 20 to 40 percent of exposed areas, was affected.  Although the Veteran has regularly used a topical corticosteroid, there is also no evidence that systemic therapy, such as with corticosteroids or other immunosuppressive drugs, has been required for any duration during any 12 month period.  Accordingly, the schedular criteria for the next higher, 30 percent, rating were not met (or approximated, see 38 C.F.R. § 4.7), and, for the period prior to July 17, 2013, a schedular rating in excess of the 10 percent currently assigned is not warranted.

On July 17, 2013, VA examination, the examiner noted that 20 to 40 percent of exposed areas were affected.  Consequently, a 30 percent schedular rating is warranted from the date of that examination.  At no time during the evaluation period is it shown that over 40 percent of total or exposed areas were affected, or that systemic therapy was required; a rating in excess of 30 percent is clearly not warranted. 

The Board has also considered whether referral of this matter for extraschedular consideration is warranted.  The symptoms and functional limitations shown by the probative evidence of record are encompassed by the criteria for a 10 percent schedular rating, prior to July 17, 2013, and a 30 percent schedular rating thereafter.  Therefore, those criteria are not inadequate and referral for extraschedular consideration is not warranted.  See 38 U.S.C.A. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

A 30 percent rating for chronic acne-form dermatitis is granted, effective July 17, 2013, subject to the regulations governing payment of monetary awards.

A rating in excess of 10 percent prior to July 17, 2013, is denied.


REMAND

In November 2012, the Board referred to the agency of original jurisdiction (AOJ) for appropriate action the matter of entitlement to a TDIU rating.  However, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a request for a TDIU rating, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU rating is warranted as a result of that disability.  Id. at 453-54. 

The February 2008 rating decision on appeal also denied the Veteran's claim for a TDIU rating.  However, he has since specifically re-raised such claim in the context of his increased rating claim.  See, e.g., August 2012 Travel Board hearing testimony that he was fired from a position with the United States Post Office due to his skin disability.  [Treatment records indicate that he attributed the termination of his employment to emotional problems due to the death of a relative and excessively demanding work hours.]  Under the Rice precedent, such claim must now be readjudicated.  The Veteran asserts that his skin condition prevents him from working due to the pain and discomfort of the sores themselves and from embarrassment due to disfigurement.  As the RO has not addressed the claim anew, it must be returned to the RO for their initial determination.  

Accordingly, the case is REMANDED for the following:

1.  The RO should obtain the appropriate releases and contact the United States Postal Service (and any subsequent employers) to determine the circumstances leading to the termination of the Veteran's employment.  Specifically, was he, as alleged, terminated due to his skin disability?  All attempts to contact the employer(s), as well as any negative responses, should be documented and associated with the claims file.  

2.  The RO should arrange for all further development indicated and then, if the Veteran cooperates with said development, adjudicate anew the matter of entitlement to a TDIU rating.  If TDIU is denied, and the Veteran files a notice of disagreement and then a substantitive appeal after a statement of the case is issued, the matter should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).
 



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


